Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/17/2021 havingclaims 1-15 pending and presented for examination.
Priority
2.  	Application filed on 12/18/2020 is a CON of 16/250,631 01/17/2019 PAT 10917337 are acknowledged.
Drawings
3.  	The drawings were received on 12/18/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/18/2020 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claim(s) 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20090086726 A1 to Savage et al (hereinafter Savage) further view of US PG Pub US 20180278510 A1 to Iqbal et al (hereinafter Iqbal).
 	As per claim 1, Savage teaches a computer-implemented method for use in a label-switched path (LSP) (fig. 4A,B,),, the computer-implemented method comprising: a) receiving, by a device in the LSP, an echo request message , ( para [0108], fig. 4A,B, receiving by 2 device in the request frame a source device); b) responsive to receiving the echo request, determining by the device, whether or not the device is a penultimate hop popping (PHP) device for the outermost label of the label stack(para [0109], fig. 4A,B, in response to the received message determining by the device whether the device is a penultimate hop popping (PHP) device for the information received information};; and c) responsive to determining that the device is the PHP device for the outermost label of the label stack, 1) generating an echo reply message corresponding 
  	 lqbal teaches wherein the echo request includes a label slack having a least one label, and wherein each of the at least one label has an associated time-to-live (TTL) value and echo reply message is encoded to indicate that the device (para [0038], [0027] label stack having one label with an associated time -to-live (TTL) value and echo reply message is encoded to indicate that the device); US 20180278510 Al
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Savage by wherein the echo request includes a label stack having a least one label, an wherein each of the at least one label has an associated time-to-live (TTL) value as suggested by lqbal, this modification would benefit Savage for reduces the for on the label switch routing in switching environment.
	As per claim 2, Savage, lqbal teaches the computer-implemented method of claim 1 wherein the echo reply message is encoded to indicate that the device is the 
 	As per claim 6, Savage teaches for use in a system defining a label-switched path (LSP) having an ingress device, a penultimate hop popping (PHP) device, and an egress device, a data forwarding device comprising: a) at least one processor; and b) a storage device storing instructions which, when performed by the at least one processor, cause the data forwarding device to perform a method including 1) receiving, by the data forwarding device, an echo request message , ( para [0108], fig. 4A,B, receiving by 2 device in the request frame a source device), wherein the echo request includes a label stack having a least one label, and wherein each of the at least one label has an associated time-to-live (TTL) value; 2) responsive to receiving the echo request, determining by the data forwarding device, whether or not the data forwarding device is the (PHP) device for the outermost label of the label stack(para [0109], fig. 4A,B, in response to the received message determining by the device whether the device is a penultimate hoo popping (PHP) device for the information received information; and 3) responsive to determining that the data forwarding device is the PHP device for the outermost label of the label stack, A) generating an echo reply message corresponding to the echo request message(para [0101], fig. 4A,B, based on the information generating an response back to the requesting node based on the received information),, wherein the echo reply message is encoded to indicate that the data forwarding device is the PHP device for the outermost label of the label stack(para 
  	 lqbal teaches wherein the echo request includes a label slack having a least one label, and wherein each of the at least one label has an associated time-to-live (TTL) value and echo reply message is encoded to indicate that the device (para [0038], [0027] label stack having one label with an associated time-to-live (TTL) value and echo reply message is encoded to indicate that the device); US 20180278510 Al
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 7, Savage, lqbal teaches the data forwarding device of claim 6 wherein the echo reply message is encoded to indicate that the data forwarding device is the PHP device for the outermost label of the label stack by setting a bit in a Downstream Detailed Mapping Type Length Value (DDMT) portion of the echo reply message(para [0027], message indicates that the device is a penultimate and setting a field far Tyne Lengin Value (DDMT) portion of the echo reply message).
 	As per claim 11, Savage teaches a non-transitory computer-readable storage medium storing processor-executable instructions which, when performed by at least one processor of a data forwarding device in a system defining a label-switched path (LSP) having an ingress device (para [0101], fg. 4A,B, based on the information generating an response back to the requesting node based on the received 
 	lqbal teaches wherein the echo request includes a label slack having a least one label, and wherein each of the at least one label has an associated time-to-live (TTL) value and echo reply message is encoded to indicate that the device (para [0038], 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Savage by wherein the echo request includes a label stack having a least one label, and wherein each of the at least one label has an associated time-to-live (TTL) value as suggested by Iqbal, this modification would benefit Savage for reduces the load on the label switch routing in switching environment.
	As per claim 12, Savage, lqbal teaches the non-transitory computer-readable storage medium of claim 11 wherein the echo reply message is encoded to indicate that the data forwarding device is the PHP device for the outermost label of the label stack by setting a bit in a Downstream Detailed Mapping Type Length Value (DDMT) portion of the echo reply message (para [0027], message indicates that the device is a penultimate and setting a field for Type Length Value (ODMT}) portion af the echo reply message }. 
Claim(s) 3-4, 8-9,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage, Iqbal further view of Internet Engineering Task Force RFC Kompella et al. (hereinafter Kompella).
	As per claim 3, Savage, lqbal teaches the computer-implemented method of claim 1, Kompella teaches wherein the echo reply message is encoded to indicate that the device is the PHP device for the outermost label of the label stack by setting a bit in a DS Flags field in a Downstream Detailed Mapping Type Length Value (DDMT) portion 
  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Savage by wherein the echo reply message is encoded to indicate that the device is the PUP device far the outermost label of the label stack by setting a bit in a DS Flags field in Downstream Detailed Making Type Length Value (ODMT) portion of the echo reply message as suggested by Komreiia, this modification would benefit Savage for simple and efficient mechanism to detect data-plane failures in Multiprotocol Label Switching (MPLS) Label Switched Paths.
	As per claim 4, Savage, lqbal teaches the computer-implemented method of claim 3 , Kompella teaches wherein the bit in the DS Flags field set is a reserved, unused, bit as specified in "Detecting Multiprotocol Label Switched (MPLS) Data-Plane Failures," Request for Comments 8029 (March 2017, the Internet Engineering Task Force) ) (page 64, para DS flags, wherein the bit in DS flags is reserved detecting   Mulliorotocol Label Switched (MPLS) Data-Plane in Request for Comments 8029}.
 	Examiner supplies the same rationale as supplied in claim 3. 
	As per claim 9, Savage, lqbal teaches the data forwarding device of claim 8, Kompella teaches wherein the bit in the DS Flags field set is a reserved, unused, bit as specified in "Detecting Multiprotocol Label Switched (MPLS) Data-Plane Failures," Request for Comments 8029 (March 2017, the Internet Engineering Task Force) (page 
 	Examiner supplies the same rationale as supplied in claim 3. 
 	As per claim 13, Savage, lqbal teaches the non-transitory computer-readable storage medium of claim 11, Kompella teaches wherein the echo reply message is encoded to indicate that the device is the PHP device for the outermost label of the label stack by setting a bit in a DS Flags field in a Downstream Detailed Mapping Type Length Value (DDMT) portion of the echo reply message(page 64, para DS flags, wherein the bit in DS flags is reserved detecting Detecting Multiprotocol Label Switched (MPLS) Data-Plane in Request for Comments 8029}.
 	Examiner supplies the same rationale as supplied in claim 3. 
	As per claim 14, Savage, lqbal teaches the non-transitory computer-readable storage medium of claim 13 , Kompella teaches wherein the bit in the DS Flags field set is a reserved, unused, bit as specified in "Detecting Multiprotocol Label Switched (MPLS) Data-Plane Failures," Request for Comments 8029 (March 2017, the Internet Engineering Task Force) (page 64, para DS flags, wherein the bit in DS flags is reserved detecting Multiprotocol Label Switched (MPLS) Data-Plane in Request for Comments 8029}.
 	Examiner supplies the same rationale as supplied in claim 3. 
Allowable Subject Matter
5,10, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior arts made of record, not relied upon: US PG Publication US 20070265042 A1; US 20080084880 A1; US 20040059830 Al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153. The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-21 7- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.